EXHIBIT 99.2 LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF INCOME Third Quarter Ended (Unaudited, amounts in thousands, except per share data) 1/26/13 1/28/12 Sales $ $ Cost of sales Gross profit Selling, general and administrative expense Operating income Interest expense Interest income Income from Continued Dumping and Subsidy Offset Act — Other income (expense), net (89 ) Income before income taxes Income tax expense Net income Net income attributable to noncontrolling interests (99 ) (388 ) Net income attributable to La-Z-Boy Incorporated $ $ Basic weighted average shares outstanding Basic net income attributable to La-Z-Boy Incorporated per share $ $ Diluted weighted average shares outstanding Diluted net income attributable to La-Z-Boy Incorporated per share $ $ Dividends declared per share $ — LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF INCOME Nine Months Ended (Unaudited, amounts in thousands, except per share data) 1/26/13 1/28/12 Sales $ $ Cost of sales Gross profit Selling, general and administrative expense Operating income Interest expense Interest income Income from Continued Dumping and Subsidy Offset Act — Other income, net Income before income taxes Income tax expense (benefit) (34,820 ) Net income Net income attributable to noncontrolling interests (609 ) (510 ) Net income attributable to La-Z-Boy Incorporated $ $ Basic average shares Basic net income attributable to La-Z-Boy Incorporated per share $ $ Diluted average shares Diluted net income attributable to La-Z-Boy Incorporated per share $ $ Dividends declared per share $ — LA-Z-BOY INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited, amounts in thousands) 1/26/13 4/28/12 Current assets Cash and equivalents $ $ Restricted cash Receivables, net of allowance of $23,365 at 1/26/13 and $22,705 at 4/28/12 Inventories, net Deferred income tax assets – current Other current assets Total current assets Property, plant and equipment, net Goodwill — Other intangible assets Deferred income tax assets – long-term Other long-term assets, net Total assets $ $ Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Other long-term liabilities Contingencies and commitments — — Shareholders’ equity Preferred shares – 5,000 authorized; none issued — — Common shares, $1 par value – 150,000 authorized; 52,390 outstanding at 1/26/13 and 52,244 outstanding at 4/28/12 Capital in excess of par value Retained earnings Accumulated other comprehensive loss (31,156 ) (31,281 ) Total La-Z-Boy Incorporated shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended (Unaudited, amounts in thousands) 1/26/13 1/28/12 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by (used for) operating activities Loss (gain) on disposal of assets (36 ) Gain on sale of investments (2,866 ) (315 ) Gain on deconsolidation of VIE — (1,125 ) Deferred income tax benefit (745 ) (48,042 ) Restructuring Provision for doubtful accounts Depreciation and amortization Stock-based compensation expense Pension plan contributions (3,480 ) (2,790 ) Change in receivables Change in inventories (12,355 ) Change in other assets (5,396 ) Change in payables (6,261 ) (785 ) Change in other liabilities Net cash provided by operating activities Cash flows from investing activities Proceeds from disposal of assets Capital expenditures (21,792 ) (11,518 ) Purchases of investments (36,353 ) (6,462 ) Proceeds from sales of investments Cash effects on deconsolidation of VIE — (971 ) Acquisitions, net of cash acquired (15,832 ) — Change in restricted cash (6,937 ) — Other — (685 ) Net cash used for investing activities (66,772 ) (12,950 ) Cash flows from financing activities Payments on debt (2,372 ) (5,708 ) Payments for debt issuance costs — (568 ) Stock issued for stock and employee benefit plans Excess tax benefit on stock option exercises — Purchases of common stock (5,217 ) (4,517 ) Dividends paid (2,119 ) — Net cash used for financing activities (7,063 ) (10,075 ) Effect of exchange rate changes on cash and equivalents (6 ) (19 ) Change in cash and equivalents (40,389 ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ LA-Z-BOY INCORPORATED SEGMENT INFORMATION Third Quarter Ended Nine Months Ended (Unaudited, amounts in thousands) 1/26/13 1/28/12 1/26/13 1/28/12 Sales Upholstery segment: Sales to external customers $ Intersegment sales Upholstery segment sales Casegoods segment: Sales to external customers Intersegment sales Casegoods segment sales Retail segment sales VIEs, net of intercompany sales eliminations — — Corporate and Other Eliminations ) Consolidated sales $ Operating Income (Loss) Upholstery segment $ Casegoods segment Retail segment ) ) VIEs — — Restructuring ) Corporate and Other ) Consolidated operating income $ $ $ $
